Citation Nr: 1523611	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-11 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Puget Sound, Washington 


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized medical expenses incurred at UWMC on September 5, 9, and 11, 2013.

2. Entitlement to payment or reimbursement of unauthorized medical expenses commencing August 29, 2013 at UWMC.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 27, 1966 to September 26, 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Puget Sound, Washington.

A hearing was held in April 2015 by means of video conferencing equipment with the Veteran in Seattle, Washington before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To issue proper notice, obtain additional evidence, and issue a statement of the case.

First, the Board observes that while a notice letter was sent to the Veteran in December 2013, the letter does not explain the criteria for substantiating a claim for payment or reimbursement of unauthorized medical expenses.  On remand, appropriate notice must be issued.

Second, 38 U.S.C.A. §§ 1725 and 1728 address reimbursement or payment of unauthorized medical expenses for service-connected and non-service-connected disabilities.  The Veteran alleges that his treatment in 2013 was rendered for a now-service-connected disability.  At the time of the initial rating decision and statement of the case, the Veteran was not service-connected for a throat condition, which he claims was the reason for his unauthorized emergent treatment and expenses incurred at UWMC on September 5, 9, and 11, 2013.  Since that date, the RO in Fort Harrison, Montana found that there had been clear and unmistakable error in a May 2011 rating decision that denied service connection for a throat condition and granted service connection for the disability in December 2014.  The RO assigned a total rating effective July 29, 2010.  Thus, the Veteran claims that his unauthorized treatment and related expenses were for a service-connected disability.  On remand, the AOJ must determine whether the treatment and expenses were due to treatment of a service-connected disability and if so, consider entitlement to reimbursement or payment of unauthorized medical expenses incurred at UWMC on September 5, 9, and 11, 2013 under the criteria addressing service-connected disabilities.

Finally, during the April 2015 Board hearing, the Veteran testified that he received inpatient treatment at UWMC commencing in August 2013, which led to costs for the treatment and additional expenses billed on September 5, 9, and 11, 2013.  See Board Transcript, pages 12-13.  Treatment records confirm that his medical procedures started in August 2013 and billing statements show he incurred costs for this treatment.  He testified and the records show that reimbursement of the costs for treatment commencing in August 2013 was denied in May 2014 because the expenses were not incurred for treatment of a service-connected disability.  During his Board hearing, he testified that the expenses were incurred due to a now-service-connected disability, his throat disability.  The Board considers the Veteran's testimony, now transcribed, a timely notice of disagreement with the May 2014 decision.  On remand, the AOJ must issue a statement of the case addressing the Veteran's contentions.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice informing him of the criteria necessary to substantiate a claim for payment or reimbursement of unauthorized medical expenses.

2. Determine whether the Veteran's emergent treatment in August and September 2013, which led to the expenses billed on September 5, 9, and 11, 2013, was due to a service-connected disability, to include the service-connected throat disability.

3. Readjudicate entitlement to reimbursement of unauthorized medical expenses incurred at UWMC on September 5, 9, and 11, 2013 with consideration that subsequent to September 2013, the Veteran was granted service connection for a throat disability and assigned a total rating, effective as of July 2010.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

4. Issue a statement of the case (SOC) addressing entitlement to reimbursement of unauthorized medical expenses incurred for treatment at UWMC that commenced August 29, 2013.  This claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




